DETAILED ACTION
This office action is in response to communication filed on 12/20/2018.
Claims 1-23 are being considered on the merits.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 12/12/2019 has been accepted. 
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Ref 620 in Fig. 6A
Ref 726 in Fig. 7
Ref 728 in Fig. 7
Ref 812 in Fig. 8
Ref 818 in Fig. 8
Ref 820 in Fig. 8
Ref 822 in Fig. 8
Ref 824 in Fig. 8
Ref 827 in Fig. 8
Ref 830 in Fig. 8
Ref 892 in Fig. 8
Ref 950 in Fig. 9
Ref 952 in Fig. 9
Ref 954 in Fig. 9
Ref 976 in Fig. 9
Ref 978 in Fig. 9
Ref 986 in Fig. 9
Ref 988 in Fig. 9
Ref 994 in Fig. 9
Ref 996 in Fig. 9
Ref 998 in Fig. 9
Ref 1003 in Fig. 10
Ref 1004A-1004N in Fig. 10
Ref 1105 in Fig. 11
Ref 1155 in Fig. 11
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “730” has been used to designate both Trace Cache and Microcode ROM in Fig. 7.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
839 in Para. [0096].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diep (US 20130332668 A1) in view of Hunt (US 20190182040 A1).
Regarding claim 1, Diep teaches an integrated circuit comprising: a core coupled to a last level cache (LLC); (Diep, in Para. [0021 and 0023] and in Fig. 1 and in Fig. 2A, discloses core processor which is connected to cache memory (i.e. LLC))
a memory controller coupled to the core, (Diep, in Para. [0021] and in Fig. 2A, discloses core processor connected to a memory controller)
wherein, to flush and invalidate cache lines associated with the first key identifier, the core is to execute an instruction … identify matching entries in the LLC by comparison at least part of an address tag of a plurality of entries in a tag storage structure of the LLC, the matching entries associated with cache lines of the LLC; (Diep, in Para. [0029 and 0079], discloses matching a part of the address and the tag for a cache line before flushing and invalidating)
write back, to the memory, data stored in the cache lines; and (Diep, in Para. [0079], discloses writing back certain cache lines to memory)
mark the matching entries of the tag storage structure as invalid (Diep, in Para. [0079], discloses resetting the valid bits to invalidate cache lines).
While Diep teaches flushing and invalidating cache lines by matching the tag/address to the cache lines, writing back to memory, and marking entries invalid, Diep fails to explicitly teach key identifiers lined to addresses.
However, Hunt from the analogous technical field teaches the memory controller to secure data of multiple domains, executed by the core, according to corresponding key identifiers, wherein a  (Hunt, in Para. [0008 and 0022], discloses key identifiers mapped to addresses, where they are assigned to different virtual guests (i.e. domains))
the core is to execute an instruction, which comprises the first key identifier, to generate a transaction comprising the first key identifier; and (Hunt, in Para. [0008], discloses a request (i.e. transaction) including a key identifier)
a cache controller of the LLC, the cache controller coupled to the memory and, in response to the transaction, is to: identify matching entries in the LLC by comparison of the first key identifier (Hunt, in Para. [0020], discloses cache lines (i.e. LLC) with a portion of an address field in relation to a key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diep to incorporate the teachings of Hunt, with a motivation to increase operating efficiency (Hunt, Para. [0008]).
Regarding claim 2, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Diep further teaches wherein the LLC is an inclusive last level cache (Diep, in Para. [0020], discloses the cache having subsets (i.e. inclusive)).
Regarding claim 3, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Hunt further teaches wherein the cache controller is to partially match the first key identifier with key identifier portions of a plurality of address tags of the tag storage structure (Hunt, in Para. [0028], discloses multiple KeyIDs mapped to addresses).
Regarding claim 4, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Diep further teaches wherein the LLC is a content-addressable memory (CAM), and wherein the tag storage structure comprises: (Diep, in Para. [0031], discloses associative cache (i.e. CAM))
(Diep, in Para. [0028 and 0046], discloses storing first portion of addresses/tags in the cache lines which is associated with valid bits).
Hunt further teaches a key identifier cache (KIC) structure to store the key identifiers, which are searched for matches with the first key identifier; and (Hunt, in Para. [0028], discloses a KeyID mapping table (i.e. structure)).
Regarding claim 5, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Diep further teaches wherein the LLC is a set-associative cache, and wherein the core is further to send the transaction to the LLC to cause the cache controller to, for a set of the set-associative cache: (Diep, in Para. [0079], discloses a bit vector associated with the set of cache lines)
send the vector of ways of the set to the core (Diep, in Para. [0079], discloses resetting (i.e. invalidating/ sending to core) the bit vector associated with the set of cache lines).
Hunt further teaches match the first key identifier to at least part of the address tag of a vector of ways of the set; and (Hunt, in Para. [0022], discloses mapping to a set).
Regarding claim 6, Diep as modified by Hunt teaches the integrated circuit of claim 5. 
Hunt further teaches wherein the transaction is a write-back-invalidate transaction comprising a set number of the set, a way number from among the vector of ways, and wherein, responsive to the write-back-invalidate transaction, the cache controller is to: compare the first key identifier to a [key identifier] portion of the address tag corresponding to the set number and the way number; and (Diep, in Para. [0031 and 0049], discloses a two way set associative cache memory in relation to the physical memory address)
perform the write back and invalidate of the cache lines (Diep, in Para. [0079], discloses writing back certain cache lines to memory and invalidating by resetting the bits).
Hunt further teaches responsive to finding a match between the first key identifier and the key identifier portion (Hunt, in Para. [0020], discloses cache lines (i.e. LLC) with a portion of an address field in relation to a key).
Regarding claim 7, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Diep further teaches in corresponding one or more ways of a set of the tag storage structure, to identify the cache lines (Diep, in Para. [0031 and 0049], discloses a two way set associative cache memory in relation to the physical memory address).
Hunt further teaches wherein the LLC is a set-associative cache, the transaction is a write-back-invalidate transaction, which the core is to send to the cache controller, and wherein, responsive to the write-back-invalidate transaction, the cache controller is to match the first key identifier to the at least part of the address tag of the plurality of entries (Hunt, in Para. [0020], discloses cache lines (i.e. LLC) with a portion of an address field in relation to a key).
Regarding claim 8, Diep as modified by Hunt teaches the integrated circuit of claim 1. 
Diep further teaches further comprising a snoop filter that indexes locations of a plurality of cache lines for multiple levels of cache across multiple cores, and wherein the core is to execute the instruction to further direct the snoop filter to: (Diep, in Para. [0021 and 0020], discloses multiple cores and multiple caches with different levels)
identify second matching entries in the snoop filter by comparison with at least part of a second address tag of a plurality of second entries in the snoop filter, the second matching entries associated with second cache lines of the plurality of cache lines; (Diep, in Para. [0029 and 0079], discloses matching a part of the address and the tag for a cache line before flushing and invalidating)
write back, to the memory, data stored in the second cache lines; and (Diep, in Para. [0079], discloses writing back certain cache lines to memory)
(Diep, in Para. [0079], discloses resetting the valid bits to invalidate cache lines).
Hunt further teaches identify second matching entries in the snoop filter by comparison of the first key identifier with at least part of a second address tag (Hunt, in Para. [0020], discloses cache lines (i.e. LLC) with a portion of an address field in relation to a key).
As per claims 9-14, these claims recite a token system to perform the steps as recited by the integrated circuit of claims 1-2 and 5-8, and has limitations that are similar to those of claims 1-2 and 5-8, thus is rejected with the same rationale applied against claims 1-2 and 5-8.
As per claims 15-20, these claims recite a token method to perform the steps as recited by the integrated circuit of claims 1, 3, and 5-8, and has limitations that are similar to those of claims 1, 3, and 5-8, thus is rejected with the same rationale applied against claims 1, 3, and 5-8.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diep in view of Hunt, in further view of Swaine (US 20200218665 A1).
Regarding claim 21, Diep teaches an integrated circuit comprising: a cache controller of a highest level cache of a processor; and (Diep, in Para. [0020 and 0023], discloses upper levels of cache (i.e. last level cache) and a memory controller (i.e. cache controller))
a core coupled to the cache controller, (Diep, in Para. [0021], discloses upper levels of cache (i.e. last level cache) and a memory controller (i.e. cache controller))
the core is to direct the cache controller to write back and invalidate cache lines (Diep, in Para. [0079], discloses writing back certain cache lines to memory and invalidating by resetting the bits).
While Diep teaches flushing and validating cache lines by matching the tag/address to the cache lines, writing back to memory, and marking entries invalid, Diep fails to explicitly virtual machines and key identifiers.
However, Hunt from the analogous technical field teaches wherein the core is to execute one or more virtual machines, each virtual machine to be assigned a memory encryption key, wherein physical memory addresses mapped to virtual addresses of a first virtual machine include a first key identifier associated with a first encryption key of the first virtual machine; and (Hunt, in Para. [0011 and 0020], discloses key identifiers mapped to addresses, where they are assigned to different virtual machines)
cache lines of the processor whose metadata contain a match to the first encryption key (Hunt, in Para. [0020], discloses cache lines (i.e. LLC) with a portion of an address field in relation to a key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diep to incorporate the teachings of Hunt, with a motivation to increase operating efficiency (Hunt, Para. [0008]).
While Diep as modified by Hunt teaches flushing and invalidating cache lines by matching the key identifiers to tag/address and the cache lines, Diep as modified fails to explicitly teach invalidating in response to retiring a virtual machine.
However, Swaine from the analogous technical field teaches wherein, in response to a request to retire the first virtual machine, the core is to direct the cache controller to write back and invalidate only (Swaine, in Para. [0031], discloses invalidating the cache entries associated with ta virtual machine (i.e. retiring the VM)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diep as modified by Hunt to incorporate the teachings of Swaine, with a motivation to improve performance in handling invalidations (Swaine, Para. [0032]).
Regarding claim 22, Diep as modified by Hunt and Swaine teaches the integrated circuit of claim 21. 
Diep further teaches wherein the highest level cache comprises a last level cache (LLC) (Diep, in Para. [0023], discloses upper levels of cache (i.e. last level cache)).
Regarding claim 23, Diep as modified by Hunt and Swaine teaches the integrated circuit of claim 21. 
Hunt further teaches wherein to direct the cache controller to write back and invalidate the cache lines, the core is to: execute an instruction, which comprises the first key identifier, to generate a memory transaction comprising the first key identifier; and (Hunt, in Para. [0008], discloses a request (i.e. transaction) including a key identifier)
send the memory transaction to the cache controller (Hunt, in Para. [0016], discloses the controller receiving requests (i.e. transactions)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431